Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application is a division of application No. 15/434157 filed on Feb 16, now Pat No. 10,494021 which is an elected Embodiment I. 
Wherein the current application with claimed subject matter of “a control circuit to control steering of the vehicle based on the corrected curvature of the lane separation line.” which shown in the ninth embodiment which the specification described in page 27 thru page 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites that “an automatic driving system, comprising: a lane separation line detection correcting device of a vehicle, comprising: a speed sensor …” is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inou (20180265084).
With regard to claim 1, Inou discloses an in-vehicle system comprising includes an automated traveling control unit 22 (See Fig.1): 
a speed sensor to detect a travel speed of the vehicle (sensor 13 could detect the vehicle’s speed, acceleration, yaw rate and steering angle, see at least [0027]+), 
a camera to capture an image of a lane separation line of a road along which the vehicle is traveling (sensor 13 could be a camera for capturing images of lane separation lines of a vehicle’s traveling on, see at least [0027]); 

	a control circuit to control steering of the vehicle based on the corrected curvature of the lane separation line (an automated traveling control unit 22 connects to the steering system 8, see at least [0037]-[0038] & [0065]-[0069]+)

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pawlicki (20130063600) discloses a vision system for vehicle includes imaging sensor, and processor which processes the captured image data.
JP 3707199B2 discloses an Automatic vehicle steering system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662